Exhibit 10.1 FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 28, 2007 among MIDDLEBY MARSHALL INC., THE MIDDLEBY CORPORATION, VARIOUS FINANCIAL INSTITUTIONS, WELLS FARGO BANK, N.A., as Syndication Agent, ROYAL BANK OF CANADA, and RBS CITIZENS, N.A., as Co-Documentation Agents, FIFTH THIRD BANK and NATIONAL CITY BANK as Co-Agents and BANK OF AMERICA, N.A., as Administrative Agent, Issuing Lender and Swing Line Lender BANC OF AMERICA SECURITIES LLC Lead Arranger and Book Manager CONTENTS Clause Page SECTION 1 DEFINITIONS 1 1.1 Definitions 1 1.2 Other Interpretive Provisions 15 1.3 Allocation of Loans and Percentages at the Effective Time 16 SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES; LETTER OF CREDIT PROCEDURES; SWING LINE LOANS 17 2.1 Commitments 17 2.1.1 Revolving Loans 17 2.1.2 L/C Commitment 17 2.2 Loan Procedures 17 2.2.1 Various Types of Loans 17 2.2.2 Borrowing Procedures 18 2.2.3 Conversion and Continuation Procedures 18 2.3 Letter of Credit Procedures 19 2.3.1 L/C Applications 19 2.3.2 Participations in Letters of Credit 20 2.3.3 Reimbursement Obligations 20 2.3.4 Limitation on Obligations of Issuing Lenders 20 2.3.5 Funding by Lenders to Issuing Lenders 21 2.3.6 Information regarding Letters of Credit 21 2.3.7 Joint Applications 21 2.3.8 Applicability of ISP and UCP 22 2.4 Swing Line Loans 22 2.4.1 Swing Line Loans 22 2.4.2 Swing Line Loan Procedures 22 2.4.3 Refunding of, or Funding of Participations in, Swing Line Loans 22 2.4.4 Repayment of Participations 23 2.4.5 Participation Obligations Unconditional 23 2.5 Commitments Several 23 2.6 Certain Conditions 24 SECTION 3 RECORDKEEPING 24 SECTION 4 INTEREST 24 4.1 Interest Rates 24 4.2 Interest Payment Dates 24 4.3 Setting and Notice of Eurodollar Rates 24 4.4 Computation of Interest 25 i CONTENTS Clause Page SECTION 5 FEES 25 5.1 Commitment Fee 25 5.2 Letter of Credit Fees 25 5.3 Up-Front Fees 25 5.4 Administrative Agent’s and Lead Arranger’s Fees 26 SECTION 6 REPAYMENT OF LOANS; REDUCTION AND TERMINATION OF THE COMMITMENTS; PREPAYMENTS 26 6.1 Repayment of Loans 26 6.2 Changes in the Commitment Amount 26 6.2.1 Voluntary Reductions and Termination of the Commitment Amount 26 6.2.2 Increase in the Commitment Amount 26 6.3 Prepayments 27 6.3.1 Voluntary Prepayments 27 SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES 27 7.1 Making of Payments 27 7.2 Application of Certain Payments 28 7.3 Due Date Extension 28 7.4 Setoff 28 7.5 Proration of Payments 28 7.6 Taxes 28 7.7 Non-Receipt of Funds by Administrative Agent 30 SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR EURODOLLAR LOANS 30 8.1 Increased Costs 31 8.2 Basis for Determining Interest Rate Inadequate or Unfair 32 8.3 Changes in Law Rendering Eurodollar Loans Unlawful 32 8.4 Funding Losses 33 8.5 Right of Lenders to Fund through Other Offices 33 8.6 Discretion of Lenders as to Manner of Funding 33 8.7 Mitigation of Circumstances; Replacement of Affected Lender 34 8.8 Conclusiveness of Statements; Survival of Provisions 34 SECTION 9 REPRESENTATIONS AND WARRANTIES 34 9.1 Organization, etc. 34 9.2 Authorization; No Conflict 35 9.3 Validity and Binding Nature 35 9.4 Financial Condition 35 9.5 No Material Adverse Change 35 ii CONTENTS Clause Page 9.6 Litigation and Contingent Liabilities 35 9.7 Ownership of Properties; Liens 36 9.8 Subsidiaries 36 9.9 Pension Plans 36 9.10 Investment Company Act 36 9.11 Regulation U 36 9.12 Taxes 36 9.13 Solvency, etc 37 9.14 Environmental Matters 37 9.15 Information 37 9.16 No Default 38 9.17 No Burdensome Restrictions 38 SECTION 10 COVENANTS 38 10.1 Reports, Certificates and Other Information 38 10.1.1 Audit Report 38 10.1.2 Quarterly Reports 38 10.1.3 Compliance Certificates 38 10.1.4 Reports to SEC and to Shareholders 39 10.1.5 Notice of Default, Litigation, ERISA and Environmental Matters 39 10.1.6 Subsidiaries 40 10.1.7 Management Reports 40 10.1.8 Projections 40 10.1.9 Other Information 40 10.2 Books, Records and Inspections 40 10.3 Insurance 40 10.4 Compliance with Laws, Material Contracts; Payment of Taxes and Liabilities 41 10.5 Maintenance of Existence, etc 41 10.6 Financial Covenants 41 10.6.1 Fixed Charge Coverage Ratio 41 10.6.2 Leverage Ratio 41 10.7 Limitations on Debt 41 10.8 Liens 42 10.9 Restricted Payments 44 10.10 Mergers, Consolidations, Sales 44 10.11 Use of Proceeds; Restriction on Margin Stock 45 iii CONTENTS Clause Page 10.12 Further Assurances 45 10.13 Transactions with Affiliates 45 10.14 Employee Benefit Plans 46 10.15 Environmental Laws 46 10.16 Unconditional Purchase Obligations 46 10.17 Inconsistent Agreements 46 10.18 Business Activities 46 10.19 Advances and Other Investments 46 10.20 Foreign Subsidiaries 47 10.21 Amendments to Certain Documents 48 10.22 Real Estate Documents 48 SECTION 11 EFFECTIVENESS; CONDITIONS OF LENDING, ETC 48 11.1 Effectiveness 48 11.1.1 Resolutions 49 11.1.2 Other Consents, etc 49 11.1.3 Incumbency and Signature Certificates 49 11.1.4 Confirmation 49 11.1.5 Opinion of Counsel for the Loan Parties 49 11.1.6 Compliance Certificate 49 11.1.7 Other 49 11.2 Conditions to All Credit Extensions 49 11.2.2 Compliance with Representations and Warranties, No Default, etc. 49 11.2.3 Confirmatory Certificate 50 11.3 Conditions to Specified Credit Extension 50 SECTION 12 EVENTS OF DEFAULT AND THEIR EFFECT 50 12.1 Events of Default 51 12.1.1 Non-Payment of the Loans, etc 51 12.1.2 Non-Payment of Other Debt 51 12.1.3 Bankruptcy, Insolvency, etc 51 12.1.4 Non-Compliance with Provisions of This Agreement 51 12.1.5 Representations and Warranties 51 12.1.6 Pension Plans 52 12.1.7 Judgments 52 12.1.8 Invalidity of Subsidiary Guaranty, etc 52 12.1.9 Invalidity of Collateral Documents, etc 52 12.1.10 Change in Control 52 iv CONTENTS Clause Page 12.2 Effect of Event of Default 52 SECTION 13 PARENT GUARANTY 53 13.1 The Guaranty 53 13.2 Guaranty Unconditional 53 13.3 Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances 54 13.4 Waiver by the Parent 54 13.5 Delay of Subrogation 54 13.6 Stay of Acceleration 54 SECTION 14 THE ADMINISTRATIVE AGENT 54 14.1 Appointment and Authorization 55 14.2 Delegation of Duties 55 14.3 Liability of Administrative Agent 55 14.4 Reliance by Administrative Agent 56 14.5 Notice of Default 56 14.6 Credit Decision 56 14.7 Indemnification 57 14.8 Administrative Agent in Individual Capacity 58 14.9 Successor Administrative Agent 58 14.10 Withholding Tax 58 14.11 Collateral Matters 60 14.12 Other Agents 60 SECTION 15 GENERAL 60 15.1 Waiver; Amendments 60 15.2 Confirmations 61 15.3 Notices 61 15.4 Computations 62 15.5 Regulation U 62 15.6 Costs, Expenses and Taxes 62 15.7 Subsidiary References 62 15.8 Captions 62 15.9 Assignments; Participations 62 15.9.1 Assignments 63 15.9.2 Participations 64 15.10 Governing Law 65 15.11 Counterparts 65 v CONTENTS Clause Page 15.12 Successors and Assigns 65 15.13 Indemnification by the Company 65 15.14 Forum Selection and Consent to Jurisdiction 66 15.15 Waiver of Jury Trial 66 15.16 USA PATRIOT ACT NOTICE 66 vi SCHEDULES SCHEDULE 1.1 Pricing Schedule SCHEDULE 2.1 Lenders and Initial Commitments and Percentages SCHEDULE 9.6 Litigation and Contingent Liabilities SCHEDULE 9.7 Ownership of Properties; Liens SCHEDULE 9.8 Subsidiaries SCHEDULE 9.14 Environmental Matters SCHEDULE 10.7(h) Existing Debt SCHEDULE 10.8 Existing Liens SCHEDULE 10.19 Existing Investments SCHEDULE 15.3 Addresses for Notices EXHIBITS EXHIBIT A Form of Compliance Certificate EXHIBIT B Copy of Subsidiary Guaranty EXHIBIT C Copy of Security Agreement EXHIBIT D Copy of U.S. Pledge Agreement EXHIBIT E Form of Assignment Agreement EXHIBIT F Form of Confirmation EXHIBIT G Form of Increase Request vii FOURTH AMENDED AND RESTATED CREDIT AGREEMENT This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 28, 2007 (this “Agreement”) is among MIDDLEBY MARSHALL INC., a Delaware corporation (the “Company”), THE MIDDLEBY CORPORATION, a Delaware corporation (the “Parent”), each financial institution that from time to time becomes a party hereto as a lender (each a “Lender”) and BANK OF AMERICA, N.A. (in its individual capacity, “Bank of America”), as administrative agent for the Lenders. WHEREAS, the Company, the Parent, various financial institutions and Bank of America, as administrative agent, have entered into a third amended and restated credit agreement dated as of December 23, 2004 (the “Existing Credit Agreement”); WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit Agreement pursuant to this Agreement; and WHEREAS, the parties hereto intend that this Agreement and the documents executed in connection herewith not effect a novation of the obligations of the Company and the Parent under the Existing Credit Agreement, but merely a restatement of and, where applicable, an amendment to the terms governing such obligations; NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1 DEFINITIONS. 1.1Definitions.When used herein the following terms shall have the following meanings: Acquisition means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of in excess of 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is a Subsidiary). Administrative Agent means Bank of America in its capacity as administrative agent for the Lenders hereunder and any successor thereto in such capacity. Affected Lender means any Lender (a) that is a Defaulting Lender and/or (b) that has given notice to the Company (which has not been rescinded) of (i)any obligation by the Company to pay any amount pursuant to Section7.6 or8.1 or (ii)the occurrence of any circumstance of the nature described in Section8.2 or8.3. Affiliate of any Person means (i) any other Person which, directly or indirectly, controls or is controlled by or is under common control with such Person and (ii) any officer or director of such Person. 1 Agent-Related Persons means Bank of America or any successor agent arising under Section 14.9, together with their respective Affiliates (including, in the case of Bank of America, Banc of America Securities LLC), and the officers, directors, employees, agents and attorneys-in-fact of such Persons and Affiliates. Agreement - see the Preamble. Assignee - see Section 15.9.1. Assignment Agreement - see Section 15.9.1. Bank of America - see the Preamble. Base Rate means at any time the greater of (a)the Federal Funds Rate plus 0.5% and (b) the Prime Rate. Base Rate Loan means a Loan that bears interest at or by reference to the Base Rate. Business Day means any day (other than a Saturday or Sunday) on which Bank of America is open for commercial banking business in Chicago, Charlotte, Dallas and New York and, in the case of a Business Day which relates to a Eurodollar Loan, on which dealings are carried on in the London interbank eurodollar market. Capital Expenditures means all expenditures which, in accordance with GAAP, would be required to be capitalized and shown on the consolidated balance sheet of the Parent, but excluding expenditures made in connection with (a) the replacement, substitution or restoration of assets to the extent financed (i) from insurance proceeds (or other similar recoveries) paid on account of the loss of or damage to the assets being replaced or restored or (ii) with awards of compensation arising from the taking by eminent domain or condemnation of the assets being replaced or (b) any Permitted Acquisition. Capital Lease means, with respect to any Person, any lease of (or other agreement conveying the right to use) any real or personal property by such Person that, in conformity with GAAP, is or should be accounted for as a capital lease on the balance sheet of such Person. Cash Equivalent Investment means, at any time, (a) any evidence of Debt, maturing not more than one year after such time, issued or guaranteed by the United States Government or any agency thereof, (b) commercial paper, maturing not more than one year from the date of issue, or corporate demand notes, in each case (unless issued by a Lender or its holding company) rated at least A-l by Standard
